Citation Nr: 1227419	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  00-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service, to include in Vietnam, from September 1968 to September 1972.  He died in May 1990.  The appellant claims as his surviving spouse.  

This appeal comes before the Department of Veterans Affairs Board of Veterans Appeals (Board) from a June 2000 rating decision of the VA Regional Office (RO) in Houston, Texas that declined to reopen the claim of entitlement to service connection for cause of the Veteran's death.

The case was remanded in May 2001 to schedule a hearing.  The appellant was afforded a videoconference hearing in December 2001 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

By decision in March 2002, the Board declined to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In Orders dated in May 2003 and July 2004, the Court vacated the Board's March 2002 decision and remanded the matter to the Board for additional development. 

The Board remanded the case for additional evidentiary development in September 2008 and September 2010.  

The appellant was afforded a hearing in March 2012 at the RO before a VA Decision Review Officer.  The transcript is of record.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied in a February 1991 rating decision.  The appellant did not appeal and this determination is final.

2.  Service connection for the cause of the Veteran's death due to Agent Orange exposure was denied by rating decision in August 1994.  The appellant did not appeal and this determination is final.  

3.  The evidence received since the 1991 and 1994 rating decisions is not so significant that it must be considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1991 and August 1994 rating decisions that denied the claim of entitlement to service connection for the cause of the Veteran's death are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011);38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the August 1994 rating decision is not new and material and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen the claim of entitlement to service connection for the cause of the Veteran's such that service connection may be granted.  She maintains that the Veteran's Agent Orange exposure in Vietnam led to the cause of death, or that he developed posttraumatic stress disorder that caused him to drink heavily leading to the cause of death.

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id at 486

Here, the appellant was sent a letter in October 2008 supplemented by correspondence dated June 2009, August 2009, November 2009, November 2010 and April 2012 that informed her of what evidence was required to reopen and substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence.  The Board observes that the duty to notify the appellant was not fully satisfied prior to the initial unfavorable decision on the claim.  However, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Although fully competent notice was not sent before the initial RO decision in this matter, the Board finds that this was not prejudicial to the appellant because the actions taken by VA essentially cured the initial lack of adequate notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the RO also readjudicated the matter in March 2010 and May 2012 supplemental statements of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Additionally, the appellant has been informed of the effective date elements of the claim. See Dingess, supra.  

The Board finds that all necessary development has been accomplished and adequate notice has been provided such that appellate review may proceed without prejudice to the appellant. See Bernard.  The appellant has submitted extensive medical records in support of the claim that have been thoroughly reviewed.  She was afforded a videoconference hearing before the undersigned Veterans Law Judge in 2001.  The actions of the Veterans Law Judge on personal hearing supplemented the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The case was remanded by the Board for further development in September 2008 and September 2010.  The appellant presented testimony on personal hearing at the RO in March 2012.  Her statements, testimony and the whole of the record have been considered in detail. 

The appellant has not been afforded a VA review of the record and a clinical opinion with respect to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of death. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  This is because 38 C.F.R. § 3.159(c)(4)(iii) (2011) precludes a VA examination when a new and material claim is not reopened such as in this case. 

The Board is satisfied that the RO has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  The record does not otherwise indicate any additional existing evidence that can be secured for a fair adjudication of the claim that has not been obtained.  The Board thus finds that all development has been accomplished to the extent possible with respect to the claim and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103(a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for the cause of the Veteran's death is ready to be considered on the merits. 

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2011).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(d) (2011). 

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2011).

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 U.S.C.A. § 1310 (West 2002 & Supp 2011); 38 C.F.R. § 3.312 (2011). 

Factual Background and Legal Analysis

Service connection for the cause of the Veteran's death was originally denied by the originating agency in a February 1991 rating decision.  The appellant was notified of this decision by letter dated that same month but did not appeal.  Service connection for the cause of the Veteran's death due to Agent Orange exposure was denied by rating decision in August 1994.  

The appellant claimed service connection for the cause of the Veteran's death from esophageal cancer/anal bleeding due to Agent Orange exposure in March and July 1994.  The RO essentially denied the claim in August 1994 on the basis that the diseases from which the Veteran died were not associated with herbicide exposure.  She was notified of this decision by letter dated that same month but did not appeal.  This determination became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

A claim of entitlement to service connection for the cause of the Veteran's death due to Agent Orange exposure was received in August 1995.  The RO wrote the appellant and requested additional evidence to develop the claim.  By letter dated in July 1996, the claim was denied on the basis that no information had been received from the appellant to reopen the claim.  She attempted to reopen the claim in correspondence dated in April 1997, requesting that VA consider service connection for the cause of Veteran's death based on a relationship between porphyria cutanea tarda (PCT) and the Veteran's cirrhosis.  By letter dated in May 1997, the RO denied the claim on the basis that no new and material evidence had been submitted to reopen the claim.  The appellant did not file an appeal within one year of the denials of the claim and these determinations are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).

The appellant most recently attempted to reopen the claim of entitlement to service connection for the cause of the Veteran's death in an application received in September 1998.  She related that the Veteran had died from cirrhosis of the liver due to alcoholism secondary to post-traumatic stress disorder (PTSD) and explained in detail why she believed this was the case.

The Board must review all of the evidence submitted since the last final disallowance on the merits to determine whether the appellant's claim for service connection for the cause of the Veteran's death should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of evidence deemed to be new and material. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).

38 C.F.R. § 3.156(a) which defines new and material evidence was amended in 2001 and is applicable to claims to reopen filed on or after August 29, 2001. See 66 Fed.Reg. 45620 (2001).  The amended version of 38 C.F.R. § 3.156 does not apply in the instant case as the appellant's claim to reopen was received before August 2001.  New and material evidence prior to August 29, 2001 is defined in 38 C.F.R. § 3.156 (2001) as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

The evidence of record at the time of the 1994 RO decision denying service connection for the cause of death included an April 1986 private medical record showing treatment for hepatic disease that was noted to have been found in January 1985.  The physician stated that this had been an incidental finding during an evaluation for rectal bleeding and hemorrhoids.  It was reported that the Veteran had been examined by another physician in October 1985 and found to have stigmata of alcoholism and cirrhosis of the liver.  Subsequent ultrasounds of the abdomen and liver/spleen disclosed worsening hepatic disease.  He was treated conservatively with diuretics, fluid restriction, bedrest, salt restriction and abstinence from alcohol, but subsequently developed scleral icteric, marked muscle wasting, and considerable ascites with dilation of abdominal and superficial chest veins.  It was felt that he had advanced cirrhosis of the liver most likely due to chronic alcoholism.  His physician noted that the prospect of recovery was remote.  It was theorized that possible sudden debilitating events might occur as result of his illness, including severe gastrointestinal hemorrhage, susceptibility to accident due to profound weakness, and acute or chronic mental deterioration due to liver failure.  Subsequently received was a death certificate showing that the Veteran died in May 1990 from hypovolemic shock due to or as a likely consequence of massive gastrointestinal bleeding due to or as a likely consequence of cirrhosis due to or as a likely consequence of ethanol abuse.  At the time of death, the Veteran was not service connected for any disability.

In July 1994, the appellant stated that when the Veteran returned from service, he had anal bleeding.  She related that he had been treated for esophageal problems in about 1986 to 1987 and that these were due to Agent Orange exposure. 

By rating actions dated in February 1991 and August 1994, service connection for the cause of death was denied on the basis that the disorders from which the Veteran died were not shown in service or presumptively related to Agent Orange exposure in Vietnam.

Evidence received subsequent to the RO's 1994 rating decision includes private clinical records showing that the Veteran underwent esophagogastroduodenoscopy with endoscopic sclerotherapy in August and September 1988.  It was noted that he had alcoholic cirrhosis, had had two major bleeding episodes and had been undergoing endoscopic sclerotherapy of large esophageal varices.  Private clinical records dated in May 1990 reflect that he presented to the emergency room bleeding from his gums and nose.  He subsequently went into cardiac arrest, became hypotensive, and was intubated and resuscitated with return of blood pressure.  Increasing gastric distension was noted as well as oozing from every puncture site that he had had during the arrest.  Subsequent hospital records on that same date indicate that despite extensive resuscitation effort, his condition continued to deteriorate and he was pronounced dead after acute respiratory failure secondary to multiple factors including bleeding. 

In an August 1995 statement, the appellant stated that the Veteran had had cancer of the respiratory system and that was due to Agent Orange exposure.  In April 1997, she requested that VA consider service connection for the cause of Veteran's death based on a relationship between porphyria cutanea tarda (PCT) and the Veteran's cirrhosis.  In September 1998, the appellant stated that the Veteran had died from cirrhosis of the liver due to alcoholism secondary to post-traumatic stress disorder (PTSD) and explained in detail why she believed this was the case.

In October 1999, the appellant wrote that prior to going to Vietnam the Veteran was a happy and healthy man but that on his return, he was very discouraged, aggressive, and unhappy with life.  She related that he was always patriotic but felt that his country had let him down.  She said that he began to have personality changes, became ill and had to quit his job, developed splitting skin and spots that he stated were the result of exposure to Agent Orange.  The appellant stated that the Veteran had nightmares that scared her, and that he would talk in his sleep, sometimes in Vietnamese, act out as if he were in combat, spoke in anger, set up booby traps at home, wore jungle fatigues, and went into rages.  She said that Agent Orange also ate away at the Veteran's esophagus that caused him to have medical problems.  

Received in June 2000 were private clinical records dating from 1982 showing that in June of 1982, the Veteran was seen for complaints of rectal bleeding attributed to hemorrhoids.  He developed a pink, intensely pruritic maculopapular rash over the arms, chest, back and legs in September 1983 that was felt to be due to a delayed drug reaction.  In January 1985, the Veteran reported rectal bleeding with weight loss of seven to 10 pounds within the past four months.  Following diagnostic work-up in February 1985, an assessment of hepatocellular disease was rendered.  Alcoholism was assessed in October 1985.  In February 1986, the Veteran presented for treatment appearing markedly jaundiced with abdominal swelling and some bruising about the skin.  Following evaluation, an assessment of alcoholic hepatitis with evidence of cirrhosis was rendered.  It was noted that he admitted to recent excessive drinking.  On private evaluation in March 1986, the Veteran was noted to have massive abdominal ascites with obvious liver mass.  Jaundice persisted as well as muscle mass destruction.  Subsequent private clinical records reflect extensive follow-up and multiple hospital admissions for treatment, including esophagogastroduodenoscopy with endoscopic sclerotherapy, of recurrent upper gastrointestinal bleeding secondary to disease variously diagnosed as esophageal varices, probable alcoholic gastritis, alcoholic cirrhosis, chronic liver disease, ethanol abuse, severe alcoholic liver disease, end-stage cirrhosis, and striking his head after falling, etc.  

During a hearing in December 2001, the appellant testified that the Veteran died from residual disabilities due to Agent Orange exposure and PTSD.  She testified that Agent Orange had consumed his entire body and caused him to die.

In November 2009, the appellant wrote and requested that the case be reviewed in light of fact that ischemic heart disease had been added as a presumptive condition for service connection based on exposure to Agent Orange.  She stated that her husband's death certificate reflected chronic ischemic heart disease as an underlying cause of death leading to the immediate cause of death.  

The appellant was afforded a hearing at the RO in March 2012.  She presented testimony to the effect that after the Veteran got off the plane from Vietnam, he had a complete change of character.  She stated that he drank excessively and heavier and that he was extremely abusive to her.  It was reported that he abused alcohol because of PTSD from service in Vietnam.

Legal Analysis

The Board has considered all of the additional information received since the August 1994 RO rating decision and finds that it is merely duplicative and/or cumulative of prior evidence in the record relative to the claim of service connection for the cause of the Veteran's death.  Information that is merely cumulative of other evidence in the record cannot be "new and material" even if it was not previously before agency decision makers. See 38 C.F.R. § 3. 156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

The evidence previously of record consists of private clinical records showing that many years after service, the Veteran developed chronic severe alcoholic cirrhosis of the liver ultimately leading to the immediate cause of death from hypovolemic shock due to or as a likely consequence of massive gastrointestinal bleeding.  Since that time, the appellant has submitted private clinical records dating from 1982 that primarily reflect the onset of and earlier treatment for symptoms, including recurrent esophageal and gastrointestinal bleeding associated with chronic alcoholic liver disease.  These facts were established previously.  The additional private medical records received in June 2000 are thus cumulative of the clinical records that were previously considered.  They essentially demonstrate the same findings and conclusions regarding the development of alcoholic cirrhosis many years after service.  Such evidence is redundant and cumulative and is not new and material evidence because it does not relate to an unestablished fact necessary to substantiate the claim of service connection.  Evidence that confirms previously established facts is cumulative.  

The appellant's statements received in support of the claim requesting consideration of service connection for the cause of the Veteran's death from esophageal disease and porphyria cutanea tarda are also cumulative because they are based on death related to Agent Orange that was adjudicated previously.  The record reflects that the appellant presented this same assertion in a prior claim of service connection for the cause of death occasioned by Agent Orange exposure.  Her more recent assertions in this regard are duplicative of those made prior to August 1994.  Such evidence is also cumulative.  Her theories of entitlement that the Veteran's death was caused by alcohol abuse related to PTSD or ischemic heart disease related to Agent Orange exposure are also not supported and are merely cumulative.  This is because nowhere in the record was the Veteran diagnosed as having either PTSD or ischemic heart disease.  The appellant is not competent to establish that the Veteran had ischemic heart disease or PTSD because she does not have the requite medical training to provide a competent or probative opinion as to these matters. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, her statements endorsing such may not be accepted as competent evidence.  At best, her contentions are unsupported theories of entitlement that do not give rise to a new claim.  

The Board would also point out that although the appellant asserts that Agent Orange exposure in service led to the Veteran's death, she has not submitted any competent evidence with a diagnosis of a disease that the law presumes to have been incurred because of Agent Orange exposure. See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011), 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the appellant has not submitted any competent evidence that supports her assertion of a terminal disease with a nexus to service independent of the Agent Orange presumption.  Accordingly, her statements and testimony are cumulative in nature rather than new and material evidence. See Moray v. Brown, 5 Vet.App. 211, 214 (1993).  As such, these theories are not new and material evidence to reopen the claim.  

Similarly, although changes in the law may provide bases for establishing a new claim, the change in law must be relevant to the issue on appeal. See Spencer v. Brown, 4 Vet.App. 283, 289 91993); Boggs v. West, 11 Vet.App. 334, 342 (1998); Vaughn v. Gober, 14 Vet.App. 92 (2000).  Here, neither the relevant facts nor law has changed.  

In summary, the evidence added to the record since the last final denial of the claim in 1994 is cumulative and/or redundant or the information previously provided and does not provide a basis to reopen the claim of entitlement to service connection for the cause of the Veteran's death. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The application to reopen the claim must therefore be denied. 


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


